3 So.3d 472 (2009)
STATE ex rel. Henry F. WEBER
v.
STATE of Louisiana.
No. 2009-KH-0352.
Supreme Court of Louisiana.
March 6, 2009.
Transferred to district court. The application for post-conviction relief and memorandum in support of post-conviction relief is transferred to the district court with instructions to the district court judge to act on relator's application, which, as shown by Inmate's Request for Legal/Indigent Mail receipt, was submitted. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.